—Order of disposition, Family Court, New York County (Susan Larabee, J.), entered on or about November 8, 2000, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant had committed an act which, if committed by an adult, would constitute criminal trespass in the third *646degree, and conditionally discharged him for a period of 12 months upon the satisfaction of certain conditions, unanimously affirmed, without costs.
The court properly exercised its discretion when it denied appellant’s request for a dismissal, or an adjournment in contemplation of dismissal, and instead adjudicated him a juvenile delinquent and imposed a conditional discharge. Given the seriousness of appellant’s underlying criminal conduct, along with truancy, ineffective parental control and his lack of judgment in the selection of friends and companions, the court adopted the least restrictive dispositional alternative consistent with appellant’s needs (see, Matter of Katherine W., 62 NY2d 947). Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Saxe and Buckley, JJ.